DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant has submitted a translation of the six priority documents on 21 April 2022, though none of the six documents are labeled (so it is not clear which of the six document that specific translation is from) nor is the translation signed by the individual making the translation.  See MPEP 302.02 – an English translation must be signed by the translator to be recorded by the office.

Allowable Subject Matter
Claims 1 and 4-17 are allowed.
In regard to claim 1, the prior art does not teach or render obvious the combination of a filter protecting unit, configured to perform an attenuation processing on an arc signal in the power grid so that the first arc signal in the power grid is shielded, wherein the filter protecting unit is connected to the grid current detecting unit; and wherein the actual running current is not shielded by the filter protecting unit; and a second terminal of the controllable switch unit is connected to an input end of the filter protecting unit, while the output end of the filter protection unit is connected to the load; and a switch power supply, wherein an input terminal of the switch power supply is connected to the output end of the filter protecting unit, wherein the power supply is configured to perform an AC/DC conversion and to supply a direct current to the control unit and in the combination as claimed.
Claims 4-17 further limit allowable claim 1, and, therefore, are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/Primary Examiner, Art Unit 2896